Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 1 of 12




                          EXHIBIT F
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 2 of 12



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:19-cv-81160
    APPLE INC.,
                        Plaintiff,
            v.

    CORELLIUM, LLC,

                        Defendant.




            DEFENDANT’S NOTICE OF SERVING FIFTH AMENDED ANSWERS
                 TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

          Defendant Corellium, LLC (“Corellium”), by and through undersigned counsel, pursuant

   to the Federal Rules of Civil Procedure, hereby files this Notice of Serving Fifth Amended

   Answers to Plaintiff, Apple Inc.’s (“Apple”), First Set of Interrogatories.

    Dated: April 18, 2020                            Respectfully submitted,

                                              By:     /s/ Justin B. Levine
                                                     Jonathan Vine
                                                     Florida Bar No. 10966
                                                     jonathan.vine@csklegal.com
                                                     Justin Levine
                                                     justin.levine@csklegal.com
                                                     Florida Bar No. 106463
                                                     Lizza Constantine
                                                     lizza.constantine@csklegal.com
                                                     Florida Bar No. 1002945

                                                     COLE, SCOTT & KISSANE, P.A.
                                                     Esperante Building
                                                     222 Lakeview Avenue, Suite 120
                                                     West Palm Beach, Florida 33401
                                                     Telephone: (561) 383-9222
                                                     Facsimile: (561) 683-8977

                                                     and


                                                    -1-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 3 of 12



                                                  HECHT PARTNERS LLP
                                                  Counsel for Defendant
                                                  20 West 23rd St. Fifth Floor
                                                  New York, NY 10010
                                                  Telephone (212) 851-6821
                                                  David Hecht, Pro hac vice
                                                  E-mail: dhecht@hechtpartnersllp.com
                                                  Maxim Price, Pro hac vice
                                                  E-mail: mprice@hechtpartnersllp.com
                                                  Minyao Wang, Pro hac vice
                                                  E-mail: mwang@hechtpartnersllp.com

                                                  Attorneys for Corellium, LLC

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 18 day of April, 2020, a true and correct copy of the

   foregoing document has been furnished via email to counsel of record identified below.

                                         /s/ Justin B. Levine
                                          Justin B. Levine


                                          SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004


                                                -2-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 4 of 12




   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                           -3-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 5 of 12



             DEFENDANT’S FOURTH AMENDED ANSWERS TO PLAINTIFF’S
                       FIRST SET OF INTERROGATORIES

                                        XXX = Confidential
                                     XXX = Attorney’s Eyes Only

   INTERROGATORY NO. 1: Identify each version, release, update, or patch, (including any
   alpha or beta versions) of the Corellium Apple Product, including for the cloud-based Corellium
   Apple Product and all private installations of the Corellium Apple Product, with a description of
   the changes made in each successive version.

          ANSWER:              Corellium objects to this request as it seeks disclosure of proprietary and
          trade secret information regarding Corellium’s product. Specifically, this Interrogatory
          seeks detailed and technical information that comprises portions of innovative technology
          that is at issue in this case. Therefore, Corellium responds only under the protection of the
          Protective Order under Fed. R. Civ. P.26(c).

          Corellium objects to this Interrogatory in that it is intended to annoy or harass Corellium
          and its officers, employees, agents, representatives, and other persons acting, or purporting
          to act on behalf of Corellium. The information sought is not necessary for Plaintiff to
          establish any of its claims, as it is Corellium’s product in general and the virtual display of
          iOS that Apple takes issue with.

          Corellium states as follows:




                                                   -4-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 6 of 12




                                       -5-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 7 of 12




                                       -6-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 8 of 12




                                       -7-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 9 of 12




                                       -8-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 10 of 12




                                        -9-
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 11 of 12




    INTERROGATORY NO. 2: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, fully describe the functional flow for the Corellium Apple
    Product, including at least: a) all steps a user takes to set up and access the Corellium Apple
    Product; b) how the user creates a new Virtual Device; c) how an existing Virtual Device is saved;
    d) how the user accesses a saved Virtual Device; e) how a user interacts with a Virtual Device
    created in Corellium Apple Product; and f) how the GUI Elements are determined and displayed
    to the user.



                                                   - 10 -
Case 9:19-cv-81160-RS Document 374-6 Entered on FLSD Docket 04/24/2020 Page 12 of 12



                           DECLARATION UNDER PENALTY OF PERJURY
           I, Amanda Gorton as the authorized representative and on behalf of Corellium, LLC,

    declare under penalty of perjury under the laws of the United States of America that the foregoing

    Fifth Amended Answers to Apple, Inc.’s First Set of Interrogatories are true and correct. Executed

    on April 18, 2020.



                                                 _________________________________
                                                 AMANDA GORTON

                                                 AS THE AUTHORIZED REPRESENTATIVE
                                                 AND ON BEHALF OF CORELLIUM, LLC.
